DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11, 18-21  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, “the swivel nut” lacks antecedent basis and is ambiguous as to what it refers to.  The limitation is given little weight.
Regarding claim 9, “the electrical contact member . . .” lacks antecedent basis and is ambiguous as to what it refers to.  What electrical contact member?  For the purposes of analysis, it is assumed that the claimed “electrical contact member” refers to a contact member at the second end of the collet. 
Regarding claim 18, “the swivel nut” lacks antecedent basis and is ambiguous as to what it refers to.  The limitation is given little weight.
Regarding claim 19, “the electrical contact member . . .” lacks antecedent basis and is ambiguous as to what it refers to.  What electrical contact member?  For the purposes of analysis, it is assumed that the claimed “electrical contact member” refers to a contact member at the second end of the collet.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6, 7, 8, 12, 13, 16, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Devine US 7029327 in view of Burris et al. US 8517763 (“Burris”).  Regarding claim 2,  Devine discloses a tap adapter configured to removably couple a coaxial cable connector with a cable tap, the adapter comprising: 
a body 102, 106, 110);
a nut 64 extending about and arranged coaxially with the body; 
a retaining ring 66 disposed radially between the body and the nut, the retaining ring being configured to couple the body with the nut; and 
a collet 104 disposed in the body; 
wherein the nut includes a first end configured to receive a coaxial cable connector and wherein the body is configured to extend from a second end of the nut; 
wherein the collet has a first end configured to receive a center conductor of a cable terminated by the coaxial cable connector and a second end configured to be coupled with a port of a cable tap; 
wherein the collet is configured to provide an electrical connection between the center conductor and the port of the cable tap; 
wherein the collet is electrically insulated from the body; and 
wherein the tap adapter permits the coaxial cable connector to be removed from the tap adapter while the tap adapter remains mechanically coupled with the cable tap and the second end of the collet remains mechanically and electrically coupled with the port. 
Devine does not specifically state that the nut is free to rotate relative to the body and is free to slide axially relative to the body as limited by the retaining ring, though the structure of the device implies that such is the case.  See e.g., the Devine species of figure 5 where the nut would inherently be free to travel axially until the rear of the nut encounters monitor 184.  Burris discloses that the nut 30 is free to spin and move axially (col. 3, lines 25-35).  It would have been obvious to have the Devine nut likely spin and have axial movement.  The reason for doing so would have been to facilitate and ease attachment of the connector to a mating connector as was known in the art and taught at Burris line 32.  
Per claim 3, the second end of the collet includes an electrical contact member (see at 36) configured to be coupled with the port of the cable tap.
Per claim 6, Devine discloses an insulator (150, 160) disposed in the body and configured to receive a portion of the collet, wherein the insulator is configured to electrically insulate the collet relative to the body.
Regarding claims 7 and 8, Devine discloses that the outer conductor is conductive (col. 2, lines 45-55) but does not specify that the retaining ring is conductive.  Burris discloses a coaxial connector including ring 90 where the ring is conductive (col. 3, lines 50-60).  It would have been obvious to make the Devine ring out of metal as taught in Burris.   The reason for doing so would have been 1) to provide electrical continuity between nut and body as taught in Devine (col. 4, lines 25-30) and prevent signal egress or ingress from or into the connector as taught in Devine (col. 1, lines 35-60 and col. 2, lines 1-5).
Regarding claim 12, Devine discloses tap adapter configured to removably couple a coaxial cable connector with a cable tap, the adapter comprising:
a body (102, 106, 110);
a nut 64 extending about the body;
a retaining ring 66 configured to couple the body with the nut; and
a collet 104 disposed in the body;
wherein the nut includes a first end configured to receive a coaxial cable connector;
wherein the collet has a first end configured to receive a center conductor of a cable terminated by the coaxial cable connector and a second end configured to be coupled with a port of a cable tap;
wherein the collet is configured to provide an electrical connection between the center conductor and the port of the cable tap;
wherein the tap adapter permits the coaxial cable connector to be removed from the tap adapter while the tap adapter remains mechanically coupled with the cable tap and the second end of the collet remains mechanically and electrically coupled with the port.
Devine does not specifically state that the nut is free to rotate relative to the body and is free to slide axially relative to the body as limited by the retaining ring, though the structure of the device implies that such is the case.  See e.g., the Devine species of figure 5 where the nut would inherently be free to travel axially until the rear of the nut encounters monitor 184.  Burris discloses that the nut 30 is free to spin and move axially (col. 3, lines 25-35).  It would have been obvious to have the Devine nut likely spin and have axial movement.  The reason for doing so would have been to facilitate and ease attachment of the connector to a mating connector as was known in the art and taught at Burris line 32.  
	Per claim 13, the second end of the collet includes an electrical contact member (at 36) configured to be coupled with the port of the cable tap.
Per claim 16, Devine discloses an insulator (150, 160) disposed in the body and configured to receive a portion of the collet, wherein the insulator is configured to electrically insulate the collet relative to the body.
Regarding claims 17 and 18, Devine discloses that the outer conductor is conductive (col. 2, lines 45-55) but does not specify that the retaining ring is conductive.  Burris discloses a coaxial connector including ring 90 where the ring is conductive (col. 3, lines 50-60).  It would have been obvious to make the Devine ring out of metal as taught in Burris.   The reason for doing so would have been 1) to provide electrical continuity between nut and body as taught in Devine (col. 4, lines 25-30) and prevent signal egress or ingress from or into the connector as taught in Devine (col. 1, lines 35-60 and col. 2, lines 1-5).

Claims 1, 4, 5, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Devine US 7029327 in view of Burris et al. US 8517763 (“Burris”) and Ellis et al. US 5439386 (“Ellis”).
	Regarding claim 1, Device discloses a tap adapter configured to removably couple a coaxial cable connector with a cable tap, the adapter comprising:
	a body (102, 106, 110);
	a nut 64 extending about and arranged coaxially with the body;
	a retaining ring 66 disposed radially between the body and the nut, the retaining ring being configured to couple the body with the nut;
a collet 104 disposed in the body; and
	an insulator (150, 160) disposed in the body and configured to receive a portion of the collet;
wherein the nut includes a first end configured to receive a coaxial cable connector and wherein the body is configured to extend from a second end of the nut;
	wherein the collet has a first end (120) configured to receive a center conductor of a cable terminated by the coaxial cable connector and a second end 118 that includes an electrical contact member configured to be coupled with a port of a cable tap;
	wherein the collet is configured to provide an electrical connection between the center conductor and the port of the cable tap;
	wherein the insulator is configured to electrically insulate the collet relative to the body.
The tap adapter permits the coaxial cable connector to be removed from the tap adapter while the tap adapter remains mechanically coupled with the cable tap and the second end of the collet remains mechanically and electrically coupled with the port.

Devine discloses that the outer conductor is conductive (col. 2, lines 45-55) but does not specify that the retaining ring is conductive.  Burris discloses a coaxial connector including ring 90 where the ring is conductive (col. 3, lines 50-60).  It would have been obvious to make the Devine ring out of metal as taught in Burris.   The reason for doing so would have been 1) to provide electrical continuity between nut and body as taught in Devine (col. 4, lines 25-30) and prevent signal egress or ingress from or into the connector as taught in Devine (col. 1, lines 35-60 and col. 2, lines 1-5).

	Devine does not specifically state that the nut is free to rotate relative to the body and is free to slide axially relative to the body as limited by the retaining ring, though the structure of the device implies that such is the case.  See e.g., the Devine species of figure 5 where the nut would inherently be free to travel axially until the rear of the nut encounters monitor 184.  Burris discloses that the nut 30 is free to spin and move axially (col. 3, lines 25-35).  It would have been obvious to have the Devine nut likely spin and have axial movement.  The reason for doing so would have been to facilitate and ease attachment of the connector to a mating connector as was known in the art and taught at Burris line 32.  See also figures 7A and 7B of Ellis disclosing the well known feature of the nut moving axially to facilitate attachment of the center conductor prior to tightening the nut.
	 Devine does not specifically disclose that the electrical contact member includes a flexible contact member configured to be biasingly urged into contact with the port of the cable tap.  Ellis discloses that the receiving socket (at 146 in Ellis, comparable to socket at 36 in Devine) includes well known slits (see Ellis at lead line 146) that split the receiving socket into resilient arms to biasingly engage the pin of the mating connector, as is well known in the art.  It would have been obvious to likewise form the Devine socket at 36 with well known slits to form resilient arms as taught in Ellis.  The reason for doing so would have been to improve the stability of the electrical connection between the socket at 36 and the mating pin.  The examiner further takes Official notice that the structure and function of the Ellis resilient contact at 146, including slits in the socket to form resilient arms, was well known in the art.

	Regarding claim 4, Devine does not specifically disclose that the electrical contact member includes a flexible contact member configured to be biasingly urged into contact with the port of the cable tap.  Ellis discloses that the receiving socket (at 146 in Ellis, comparable to socket at 36 in Devine) includes well known slits (see Ellis at lead line 146) that split the receiving socket into resilient arms to biasingly engage the pin of the mating connector, as is well known in the art.  It would have been obvious to likewise form the Devine socket at 36 with well known slits to form resilient arms as taught in Ellis.  The reason for doing so would have been to improve the stability of the electrical connection between the socket at 36 and the mating pin.  The examiner further takes Official notice that the structure and function of the Ellis resilient contact at 146, including slits in the socket to form resilient arms to resiliently grip the inserted pin, was well known in the art.  
Per claim 5, as shown in Ellis and as was well known in the art the electrical contact member is configured to be biasingly urged into contact with the port of the cable tap. 
	Regarding claim 14, Devine does not specifically disclose that the electrical contact member includes a flexible contact member configured to be biasingly urged into contact with the port of the cable tap.  Ellis discloses that the receiving socket (at 146 in Ellis, comparable to socket at 36 in Devine) includes well known slits (see Ellis at lead line 146) that split the receiving socket into resilient arms to biasingly engage the pin of the mating connector, as is well known in the art.  It would have been obvious to likewise form the Devine socket at 36 with well known slits to form resilient arms as taught in Ellis.  The reason for doing so would have been to improve the stability of the electrical connection between the socket at 36 and the mating pin.  The examiner further takes Official notice that the structure and function of the Ellis resilient contact at 146, including slits in the socket to form resilient arms to resiliently grip the inserted pin, was well known in the art.  
Per claim 15, as shown in Ellis and as was well known in the art the electrical contact member is configured to be biasingly urged into contact with the port of the cable tap. 

Allowable Subject Matter
Assuming that the claimed “electrical contact member” refers to an electrical contact at the second end of the collet and that this relationship is clearly claimed, then claims 9-11 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833